DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 and 9-14 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 22, the phrase “the at least four pads” should be changed to -- the at least four mounting pads -- to provide better clarity and consistency.  In lines 25-26, the phrase “the outer side” should be changed to -- an outer side --.  In line 28, the phrase “the at least four pads” should be changed to -- the at least four mounting pads -- to provide better clarity and consistency.
In claim 5, lines 5-6, the phrase “the plurality of pads” should be changed to -- the at least four mounting pads -- to provide proper antecedent basis.
In claim 6, line 4, the phrase “the plurality of pads” should be changed to -- the at least four mounting pads -- to provide proper antecedent basis.
In claim 7, line 3, the phrase “the plurality of pads” should be changed to -- the at least four mounting pads -- to provide proper antecedent basis.
In claim 9, line 3, the phrase “the plurality of pads” should be changed to -- the at least four mounting pads -- to provide proper antecedent basis.
In claim 14, line 22, the phrase “the outer side” should be changed to -- an outer side --.  In line 23, the phrase “the projecting portion” should be changed to -- the projection portion -- to provide proper antecedent basis.  In line 25, the phrase “the projecting portion” should be changed to -- the projection portion -- to provide proper antecedent basis.  In line 27, the phrase “the plurality of pads” should be changed to -- the at least four mounting pads -- to provide proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0274922 (Nishizawa et al.) in view of U.S. Patent Application Publication 2015/0381143 (Matsuo).
With regards to claim 1, Nishizawa et al. discloses an angular velocity sensor comprising, as illustrated in Figures 1-36 (namely Figure 23), a sensor element 6 (e.g. angular velocity sensor) comprising a piezoelectric body 60 includes a base part 61; at least one arm part 621 extending from the base part in a plan view; a plurality of electrodes (e.g. electrode patterns not illustrated but disclosed in paragraph [0202]-[0203]) on a surface of the at least one arm part; a frame part includes a frame sub-part 663,664 which does not include the base part such that the frame sub-part surrounds the base part and the at least one arm part and upon which the base part is bridged in the plan view (as observed in Figure 23); a length of the base part in a first direction (e.g. x-direction) crossing an extension direction (e.g. y-direction) of the at least one arm part is longer than a length of the base part on the extension direction (as observed in Figure 23); two ends of the base part in the first direction are connected to the frame part (as observed in Figure 23); at least four mounting pads 683,684,685,686 (e.g. terminals) such that the at least four pads are located on a surface of the piezoelectric body and are connected with the plurality of electrodes (paragraphs [0202],[0204]; Figure 23); at least one projection portion (e.g. not labeled but the beam-like protrusion protruding upward from support portion 65 connected to the frame sub-part 663,664 is considered as this projection portion in Figure 23) projecting from the frame sub-part to the outer side of the frame part in the plan view (as observed in Figure 23); a mounting part 661,662,65 which is connected with the at least one projection portion and on which the at least four pads are located such that the mounting part comprises a first part 65 extending in a second direction (e.g. x-direction) and second part 661,662 extending a third direction (e.g. y-direction) which is different from the second direction in the plan view (as observed in Figure 23).  (See, paragraphs [0068] to [0274]).
The only difference between the prior art and the claimed invention is one of the four mounting pads is located in each of four quadrants with respect to a center point in the plan view of the piezoelectric body.
Matsu discloses a resonator element comprising, as illustrated in Figures 1-22 (particularly Figures 9,15-18B), a sensor element 1A (e.g. a resonator for a gyro sensor that detects angular velocity) comprising a piezoelectric body 2A,20A (e.g. resonator element with a piezoelectric H-shaped resonation substrate; paragraph [0129]) comprising a base part 21A (e.g. base) and at least one arm part 221A (e.g. drive arm) extending from the base part in a plan view; a plurality of electrodes 511A,512A e.g. drive electrodes; paragraph [0136]) on a surface of the arm part; a frame part 25A (e.g. the examiner is considering the linkages 261A-264A along with the portions 25A in between the ends of these linkages as this frame part in Figure 9) which surrounds the base part and the at least one arm part and upon which the base part is bridged in the plan view (as observed in Figure 9); the frame part 25A comprises a frame sub-part 25A (e.g. the examiner is considering the portions 25A left and right from the end of the linkages 261A-264A as this frame sub-part in Figure 9), which does not include the base part such that the frame sub-part surrounds the base part and the at least one arm part and upon which the base part is bridged in the plan view (as observed in Figure 9); a length L1 of the base part 21A in a first direction (e.g. x-axis) crossing an extension direction L2 (e.g. y-axis) of the arm part is longer than a length L2 of the base part on the extension direction (e.g. L1>L2; paragraph [0133]; Figure 9); two ends of the base part 21A in the first direction are connected to the frame part (e.g. by linkages 261A-264A as observed in Figure 9); at least four mounting pads 57a-57b,57e-57f (e.g. terminals) such that one of the four mounting pads is located in each of four quadrants with respect to a center point in the plan view of the piezoelectric body (as observed in Figure 9).  (See, paragraphs [0059] to [0210]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing one of the four mounting pads is located in each of four quadrants with respect to a center point in the plan view of the piezoelectric body as suggested by Matsuo in lieu of the mounting pads configuration of Nishizawa et al. since this is considered a matter optimization and choice possibilities of where to position and arrange the mounting pads without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the mounting pads, namely to provide electrical connections to the electrodes to either drive or sense the vibrating arms. 
With regards to claim 2, Matsuo further discloses a plurality of wirings (e.g. thick lines in Figures 16-17; paragraphs [0185],[0187],[0189],[0192],[0194]) on a surface of the piezoelectric body 20A,20B; the base part 21A,21B bridges the frame part 25A in an x-axis direction in an orthogonal coordinate system xyz (as observed in Figures 9,15); a pair of driving arms 241B,243B which extend alongside each other in a y-axis direction at positions separated from each other in the x-axis direction (Figure 15; paragraph [0174]); a detecting arm 221B which extends in the y-axis direction at a position which corresponds to a center between the pair of driving arms in the x-axis direction (Figure 15; paragraphs [0174]); a plurality of excitation electrodes 331B in an arrangement enabling application of voltages exciting the pair of driving arms in the x-axis direction (paragraphs [0185],[0198],[0199]; Figures 16-18B); a plurality of detecting electrodes 311B in an arrangement enabling detection of a signal generated due to vibration in the x-axis direction or a z-axis direction of the detecting arm (paragraph [0185],[0198],[0199]; Figures 16-18B); the plurality of wirings connect the plurality of excitation electrodes so that voltages having phases inverse from each other are supplied from the plurality of excitation electrodes to the pair of driving arms so that the pair of driving arms bend to inverse sides from each other in the x-axis direction and thereby vibrate (as observed in Figures 18A-18B; paragraphs [0185],[0198],[0199]).
With regards to clam 3, Matsuo further discloses the plurality of detecting electrodes 311B are located in an arrangement enabling detection of the signal generated due to bending deformation in the z-axis direction of the detecting arm.  (See, paragraphs [0198],[0199]; Figure 18A-18B).
With regards to claim 4, Matsuo further discloses the plurality of detecting electrodes 311B are located in an arrangement enabling detection of the signal generated due to bending deformation in the x-axis direction of the detecting arm.  (See, paragraphs [0198],[0199]; Figure 18A-18B).
 With regards to claim 5, Nishizawa et al. further a plurality of leg portions 661,662 which extend from the frame part to outer sides of the frame part in the plan view and on which the plurality of pads are located (as observed in Figure 23).  At the same time, Matsuo further discloses a plurality of leg portions (e.g. not labeled but the examiner is considering the “short stub area portion” of element 25A that is along the x-axis extending from the ends of the linkages 261A-264A  that connects the vertical portion of 25A as this plurality of leg portion in Figure 9) which extend from the frame part to outer sides of the frame part in the plan view and on which the plurality of pads are located (paragraph [0143]; as observed in Figure 9).
With regards to claim 6, both Nishizawa et al. and Matsuo further disclose at least one of the plurality of leg portions comprises a portion extending along at least a portion of a periphery of the frame part between the frame part and one of the plurality of pads (as observed in Figure 23 of Nishizawa et al; as observed in Figure 9 of Matsuo).
With regards to claim 7, both Nishizawa et al. and Matsuo further disclose at least one of the plurality of leg portions comprises a portion extending while being folded back between the frame part and one of the plurality of pads (as observed in Figure 23 of Nishizawa et al; as observed in Figure 9 of Matsuo).
With regards to claim 9, Nishizawa et al. further discloses all of the plurality of pads 683,684,685,686 are located on the mounting part 661,662,65 (as observed in Figure 23); one or two of the at least one projection portion connecting the mounting part and the frame part (e.g. one projection portion as observed in Figure 23)
With regards to claim 10, both Nishizawa et al. and Matsuo further disclose the mounting part is a frame shape surrounding the frame part (as observed in Figure 23 of Nishizawa et al.; paragraph [0153] and as observed in Figure 9 of Matsuo).
With regards to claim 12, Nishizawa et al. further discloses a driving circuit (drive circuit; paragraph [0074]); a detecting circuit (e.g. detection circuit; paragraph [0074]) detecting a signal from the other part of the plurality of electrode.  At the same time, Matsuo further discloses an angular velocity sensor comprising the sensor element 1A (paragraph [0123]); a driving circuit (e.g. drive voltage signal; paragraph [0144]); a detecting circuit (e.g. extracting detected electric charge produced by the detection electrodes to determine the angular velocity; paragraphs [0146],[0190],[0199]) detecting a signal from the other part of the plurality of electrodes (paragraphs [0146],[0190],[0199]).
With regards to claim 13, Matsuo further discloses the piezoelectric body 2A,20A comprises one or more base parts 21A (e.g. one base part in Figure 9); one or more first arm parts 221A (e.g. one first arm part in Figure 9) extending from the one or more base parts to one side (e.g. top side in Figure 9); one or more second arm parts 231A (e.g. one second arm part in Figure 9) extending from the one or more base parts to an opposite side (e.g. bottom side in Figure 9) to the one side; the frame part 25A surrounds the one or more base parts, one or more first arm parts and the one or more second arm parts (as observed in Figure 9).
	With regards to claim 14, Nishizawa et al. discloses an angular velocity sensor comprising, as illustrated in Figures 1-36 (namely Figure 23), a sensor element 6 (e.g. angular velocity sensor) comprising a piezoelectric body 60 includes a base part 61; at least one arm part 621 extending from the base part in a plan view; a plurality of electrodes (e.g. electrode patterns not illustrated but disclosed in paragraph [0202]-[0203]) on a surface of the at least one arm part; a frame part includes a frame sub-part 663,664 which does not include the base part such that the frame sub-part surrounds the base part and the at least one arm part and upon which the base part is bridged in the plan view (as observed in Figure 23); a length of the base part in a first direction (e.g. x-direction) crossing an extension direction (e.g. y-direction) of the at least one arm part is longer than a length of the base part on the extension direction (as observed in Figure 23); two ends of the base part in the first direction are connected to the frame part (as observed in Figure 23); at least four mounting pads 683,684,685,686 (e.g. terminals); an outside part 661,662,65 extending from the frame part to an outside of the frame part such that the at least four mounting pads are located on the outside part and the outside part (as observed in Figure 23); a projection portion (e.g. not labeled but the beam-like protrusion protruding upward from support portion 65 connected to the frame sub-part 663,664 is considered as this projection portion in Figure 23) projecting from a first part (e.g. the horizontal beam connecting couplers 663,664 in Figure 23 is considered as this first part) of the frame sub-part to the outer side of the frame part in the plan view (as observed in Figure 23); the projecting portion projecting in a same direction (e.g. y-direction) as the extension direction (e.g. y-direction as observed in Figure 23); the first part extending in a direction (e.g. x-direction) crossing the extension direction (e.g. y-direction; as observed in Figure 23); the projecting portion projecting from a center part of the first part (as observed in Figure 23); a mounting part 661,662,65 which is connected with the projection portion, and on which the plurality of pads are located (as observed in Figure 23).  (See, paragraphs [0068] to [0274]).
The only difference between the prior art and the claimed invention is one of the four mounting pads is located in each of four quadrants with respect to a center point in the plan view of the piezoelectric body.
Matsu discloses a resonator element comprising, as illustrated in Figures 1-22 (particularly Figures 9,15-18B), a sensor element 1A (e.g. a resonator for a gyro sensor that detects angular velocity) comprising a piezoelectric body 2A,20A (e.g. resonator element with a piezoelectric H-shaped resonation substrate; paragraph [0129]) comprising a base part 21A (e.g. base) and at least one arm part 221A (e.g. drive arm) extending from the base part in a plan view; a plurality of electrodes 511A,512A e.g. drive electrodes; paragraph [0136]) on a surface of the arm part; a frame part 25A (e.g. the examiner is considering the linkages 261A-264A along with the portions 25A in between the ends of these linkages as this frame part in Figure 9) which surrounds the base part and the at least one arm part and upon which the base part is bridged in the plan view (as observed in Figure 9); the frame part 25A comprises a frame sub-part 25A (e.g. the examiner is considering the portions 25A left and right from the end of the linkages 261A-264A as this frame sub-part in Figure 9), which does not include the base part such that the frame sub-part surrounds the base part and the at least one arm part and upon which the base part is bridged in the plan view (as observed in Figure 9); a length L1 of the base part 21A in a first direction (e.g. x-axis) crossing an extension direction L2 (e.g. y-axis) of the arm part is longer than a length L2 of the base part on the extension direction (e.g. L1>L2; paragraph [0133]; Figure 9); two ends of the base part 21A in the first direction are connected to the frame part (e.g. by linkages 261A-264A as observed in Figure 9); at least four mounting pads 57a-57b,57e-57f (e.g. terminals) such that one of the four mounting pads is located in each of four quadrants with respect to a center point in the plan view of the piezoelectric body (as observed in Figure 9).  (See, paragraphs [0059] to [0210]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing one of the four mounting pads is located in each of four quadrants with respect to a center point in the plan view of the piezoelectric body as suggested by Matsuo in lieu of the mounting pads configuration of Nishizawa et al. since this is considered a matter optimization and choice possibilities of where to position and arrange the mounting pads without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the mounting pads, namely to provide electrical connections to the electrodes to either drive or sense the vibrating arms. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0274922 (Nishizawa et al.) in view of U.S. Patent Application Publication 2015/0381143 (Matsuo)  as applied to claim 1 above, and further in view of JP 2015-094716 (Yamaguchi).
With regards to claim 11, Matsuo further discloses the frame part comprises a pair of extending portions (e.g. not labeled but the left and right sides connecting the top and bottom portions of frame 25A are considered as these pair of extending portions in Figure 9) which face each other in the x-axis direction and upon which the base part is bridged.
The only difference between the prior art and the claimed invention is each of the pair of extending portions comprises a part narrower in width of the x-axis direction.
Yamaguchi discloses a physical quantity detector comprising, as illustrated in Figures 1-21, a sensor element 100; a piezoelectric body 1 comprising a base part 10 and at least one arm part 50 extending from the base part in a plan view; a plurality of electrodes 60,62,64a,66a on a surface of the arm part (Figure 9); a frame part 110 (e.g. frame part formed of elements 111,112,120,122,124,126) which surrounds the base part and the at least one arm part and upon which the base part is bridged in the plan view; the base part 10 bridges the frame part 110 in an x-axis direction in an orthogonal coordinate system xyz (as observed in Figure 8); the at least one arm part 50 includes a pair of driving arms 40,44 which extend alongside each other in a y-axis direction at positions separated from each other in the x-axis direction (as observed in Figure 8); a detecting arm 50 which extends in the y-axis direction at a position which corresponds to a center between the pair of driving arms in the x-axis direction (as observed in Figure 8); the plurality of electrodes 60,62,64a,66a include a plurality of excitation electrodes 60,62 in an arrangement enabling application of voltages exciting the pair of driving arms in the x-axis direction (as observed in Figure 9); a plurality of detecting electrodes 64a,66a in an arrangement enabling detection of a signal generated due to vibration in the x-axis direction or z-axis direction of the detecting arm (as observed in Figure 9); the plurality of wirings 70,72,74a,74b connect the plurality of excitation electrodes so that voltages having phases inverse from each other are supplied from the plurality of excitation electrodes to the pair of driving arms so that the pair of driving arms bend to inverse sides from each other in the x-axis direction and thereby vibrate (as observed in Figures 5-6); the frame part 110 comprises a pair of extending portions (e.g. not labeled but the left and right sides connecting the top and bottom leg portions 111,112 are considered as these pair of extending portions in Figure 8) which face each other in the x-axis direction and upon which the base part is bridged; each of the pair of extending portions comprises a part narrower in width of the x-axis direction (as observed in Figure 8).  (See, paragraphs [0001] to [0156] of translation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing each of the pair of extending portions comprises a part narrower in width of the x-axis direction as suggested by Yamaguchi in lieu of structural dimension of the pair of extending portions in the system of Matsuo in modifying Nishizawa et al. since this is a mere choice possibilities of structural characteristics and configuration of the pair of extending portions without departing the scope of the invention.
Response to Amendment
Applicant’s arguments with respect to claims 1-7 and 9-14 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861